Title: To Thomas Jefferson from Benjamin Bourne, 22 July 1793
From: Bourne, Benjamin
To: Jefferson, Thomas



Sir
Providence 22d. July 1793

I do myself the honor to forward herewith inclosed some information relative to the commerce between the United States and Denmark. Capt. Pearce, who furnishes it has commanded a Vessel several  Voyages in that Trade and is in great repute for his veracity and Intelligence. In the hope that this information may conduce to place our commerce with Denmark on a more favorable footing I remain very respectfully your obedt. Servt.

B. Bourn

